By the Court, Welles, J.
This is a clear case for the plaintiffs. The undertaking of the defendant provided, among other things, for the payment to the plaintiffs in this action of such sum as might for any cause be recovered against the plaintiff in that action. The 209th section of the code required that the undertaking should contain that provision. These plaintiffs have recovered these two sums in that action. They are clearly within the undertaking and the statute. It seems to me that there is no ground for the objections of the defendant.
The judgment must, therefore, be affirmed.